DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This is a response to U.S. Patent Application No. 17/571,799 filed on 01/10/2022 in which Claims 1 – 20 were filed for examination. This is a Continuation of U.S. Patent Application No. 16/292,920 which is now U.S. Patent No. 11,222,716.

Status of the Claims
	Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 1 – 20 are rejected on the ground of nonstatutory double patenting and Claims 1 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [001] recites “This application is a continuation of U.S. Patent Application No. 16/292,920 filed March 5, 2019 which claims…”. 
This paragraph should be amended to indicate that U.S. Patent App. No. 16/292,920 is now U.S. Patent No. 11,222,716. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining that at least a portion of the audio encounter information lacs relevance to the medical report”. This claim language is indefinite because it is unclear how the claim is determining relevancy with a medical report. Additionally, the claim is not creating a medical report, it appear that the claim is just analyzing the audio encounter information. 
For purposes of examination the examiner interpreted as the user determining if a portion is relevant or not to the intended use of the user.
Claims 8 and 15 recites similar claim language, thus claims 8 and 15 are also indefinite.
Due to at least their dependency upon Claims 1, 8 or 15, Claims 2 – 7, 9 – 14 and 16 – 20 are also indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 11,222,716. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1 – 20, Claims 1 – 17 of U.S. Patent No. 11,222,716 recites a computer-implemented method, a computer program product and a computing system being capable of executing every step carried out by the instant application. One of ordinary skill in the art would conclude that the invention defined in the Claims at issue would have been an obvious variation of the invention defined in the U.S. Patent No. 11,222,716. It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the computer-implemented method, computer program product and computing system of the instant application by using the computer-implemented method, the computer program product and the computing system as disclosed in U.S. Patent No. 11,222,716 because it was well-known and desired way to implement such steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (US 2014/0207491) (hereinafter, Zimmerman) in view of Strader et al., (US 2019/0121532) (hereinafter, Strader) (cited in IDS dated 10/08/2020).

	Regarding Claim 1, Zimmerman teaches a computer-implemented method (See Zimmerman’s Abstract) comprising:
	obtaining, by a computing device, encounter information of a patient encounter, wherein the encounter information includes audio encounter information obtained from at least a first encounter participant (Zimmerman in par 0034, teaches that the database server 24 is configured to store the incoming data from the voice mailbox system 16, as well as from other sources. For example, information such as patient medical record number (MRN), date of dictation, date of encounter, account number, and other information can originate from the mailbox system 16, from a hospital billing system or from another source. Zimmerman in par 0061 and Fig. 6, further teaches that the automatic transcription device 30 seeks to transcribe the audio file, and to extract the header and footer from a dictation audio file stored in the database 40. The automatic transcription device 30 accesses and retrieves the audio file from the database); 
	processing the audio encounter information obtained from at least the first encounter participant (Zimmerman in par 0062 and Fig. 6, further teaches that at stage 104, a speech recognizer of the device 30 analyzes the audio file in accordance with automatic speech recognition (ASR) models to produce a draft text document from the audio file); 
	determining that at least a portion of the audio encounter information lacks relevance to the medical report (Zimmerman in par 0043, teaches that confidential information that appears in the body of the dictation document is tagged, e.g., to help inhibit access to the confidential information even if it is not contained in the header or footer. Additional security can include encrypting the data before sending the data to the user terminal for the editing process, or encrypting the data while the data is in route to the user terminal. Zimmerman in par 0048, further teaches that words having specified tags associated with private/confidential information can be blocked from view in a transcribed document. Zimmerman in par 0056 – 0057, further teaches that the user interface 42 downloads the text of the document to the word processor 44 according to the editing program, which provides restricted access and display of header/footer data and other confidential information. If the transcriptionist positions the cursor for playback of confidential information, then the transcriptionist can be prompted to enter a password, or otherwise fulfill a security measure (e.g., provide bioinformatic information such as a fingerprint) in order to be provided with the text and/or audio corresponding to the confidential information. As shown in Fig. 3, a header 70 and a footer 72 appear as gray boxes on the monitor 52. Thus, the confidential data in the header 70 and footer 72 is not apparent to the user, but is hidden from view. In figure 4, the blocked access box 78, 79 allow presentation of the body of a document while concealing confidential information from a viewer); and 
	one of automatically speeding up and automatically skipping at least the portion of the audio encounter information that is determined to lack relevance to the medical report while the audio encounter information is being playback (Zimmerman in par 0043, teaches that confidential information that appears in the body of the dictation document is tagged, e.g., to help inhibit access to the confidential information even if it is not contained in the header or footer. Additional security can include encrypting the data before sending the data to the user terminal for the editing process, or encrypting the data while the data is in route to the user terminal. Zimmerman in par 0048, further teaches that words having specified tags associated with private/confidential information can be blocked from view in a transcribed document. Zimmerman in par 0056 – 0057, further teaches that the user interface 42 downloads the text of the document to the word processor 44 according to the editing program, which provides restricted access and display of header/footer data and other confidential information. If the transcriptionist positions the cursor for playback of confidential information, then the transcriptionist can be prompted to enter a password, or otherwise fulfill a security measure (e.g., provide bioinformatic information such as a fingerprint) in order to be provided with the text and/or audio corresponding to the confidential information. As shown in Fig. 3, a header 70 and a footer 72 appear as gray boxes on the monitor 52. Thus, the confidential data in the header 70 and footer 72 is not apparent to the user, but is hidden from view. In figure 4, the blocked access box 78, 79 allow presentation of the body of a document while concealing confidential information from a viewer). 
	However, Zimmerman does not specifically disclose generating a user interface displaying a plurality of layers associated with the audio encounter information obtained from at least the first encounter participant; 
	Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302. The transcript shown in region 312 (third layer) is editable that is the user select highlight words or phrases in the transcript based on the rendered audio recording and edit if they see fit to do so. The speaker icon 310 (second layer) indicates that the audio recording is being played and in substantial real time the transcript is generated, line by line. For example, the workstation plays the sound of the patient speaking “No, no fevers or anything like that” and immediately thereafter, the transcript is augmented with the new line of text. The note region 314 (first layer, medical report) includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Strader with the teachings as in Zimmerman to provide to the user of Zimmerman a user interface as disclosed in Strader. The motivation for doing so would have been to provide a method that improve the gathering of data, thus saving time and resources (See Strader’s par 0002).

	Regarding Claim 2, Zimmerman in view of Strader teaches the limitations contained in parent Claim 1. Strader further teaches:
wherein processing the first audio encounter information includes defining linkages between each of the plurality of layers associated with the audio encounter information (Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302. The transcript shown in region 312 (third layer) is editable that is the user select highlight words or phrases in the transcript based on the rendered audio recording and edit if they see fit to do so. The speaker icon 310 (Second layer) indicates that the audio recording is being played and in substantial real time the transcript is generated, line by line. For example, the workstation plays the sound of the patient speaking “No, no fevers or anything like that” and immediately thereafter, the transcript is augmented with the new line of text. The note region 314 (first layer, medical report) includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Strader with the teachings as in Zimmerman to provide to the user of Zimmerman a user interface as disclosed in Strader. The motivation for doing so would have been to provide a method that improve the gathering of data, thus saving time and resources (See Strader’s par 0002).

	Regarding Claim 3, Zimmerman in view of Strader teaches the limitations contained in parent Claim 1. Zimmerman further teaches:
	wherein receiving the user input includes: 
	receiving, via the user input, a selection of a first portion of the audio encounter information at the first layer of the plurality of layers on the user interface (Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. The user interface 42 downloads the text of the document to the word processor 44 according to the editing program which provides restricted access and display of header/footer data and other confidential information. If the transcriptionist positions the cursor for playback of confidential information, then the transcriptionist can be prompted to enter a password, or otherwise fulfill a security measure in order to be provided with the text and/or audio corresponding to the confidential information. Zimmerman in par 0058, further teaches that the transcriptionist may use the hot key sequence to call forth and edit the protected language).
	However, Zimmerman does not specifically disclose displaying an annotation of at least one of the second layer of the plurality of layers and the third layer of the plurality of layers corresponding to the first portion of the audio encounter information of the first layer of the plurality of layers selected on the user interface.  
Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302. The transcript shown in region 312 (third layer) is editable that is the user select highlight words or phrases in the transcript based on the rendered audio recording and edit if they see fit to do so. The speaker icon 310 (Second layer) indicates that the audio recording is being played and in substantial real time the transcript is generated, line by line. For example, the workstation plays the sound of the patient speaking “No, no fevers or anything like that” and immediately thereafter, the transcript is augmented with the new line of text. The note region 314 (first layer, medical report) includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data. Furthermore, the audio recording tool on the workstation display include controls so that the user can start and stop the recording to listen to sensitive or important patient information and confirm that the transcript, highlighted words or phrases, and insertion of words or phrases into the note are correct. Strader in par 0063, further teaches that transcripts are annotated with contextual information to promote trustworthiness and credibility.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Strader with the teachings as in Zimmerman to provide to the user of Zimmerman a user interface as disclosed in Strader. The motivation for doing so would have been to provide a method that improve the gathering of data, thus saving time and resources (See Strader’s par 0002).

	Regarding Claim 4, Zimmerman in view of Strader teaches the limitations contained in parent Claim 3. Zimmerman further teaches:
	wherein receiving the user input includes: 
	receiving, via the user input, a selection of the first portion of the audio encounter information at one of the second layer of the plurality of layers and the third layer of the plurality of layers on the user interface (Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. Zimmerman in par 0076, further teaches that at stage 306, the transcriptionist chooses an audio file associated with either the header, the footer or the body. If the header or the footer are desired to be edited, the transcriptionist activates a hot key, at stage 312, to call forth the grey boxes 78, 79 so that the boxes appear on the monitor 52. At stage 314, the blocked access boxes 78, 79 are displayed and at stage 316, the transcriptionist listens to audio associated with the header); and
	providing audio of the first layer corresponding to the first portion of the audio encounter information of one of the second layer of the plurality of layers and the third layer of the plurality of layers selected on the user interface (Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. Zimmerman in par 0076, further teaches that at stage 306, the transcriptionist chooses an audio file associated with either the header, the footer or the body. If the header or the footer are desired to be edited, the transcriptionist activates a hot key, at stage 312, to call forth the grey boxes 78, 79 so that the boxes appear on the monitor 52. At stage 314, the blocked access boxes 78, 79 are displayed and at stage 316, the transcriptionist listens to audio associated with the header).  

	Regarding Claim 5, Zimmerman in view of Strader teaches the limitations contained in parent Claim 1. Zimmerman further teaches: 
	wherein a first layer of the plurality of layers is an audio signal associated with the audio encounter information, wherein a second layer of the plurality of layers is a transcript associated with the audio encounter information (Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. Zimmerman in par 0076, further teaches that at stage 306, the transcriptionist chooses an audio file associated with either the header, the footer or the body. If the header or the footer are desired to be edited, the transcriptionist activates a hot key, at stage 312, to call forth the grey boxes 78, 79 so that the boxes appear on the monitor 52. At stage 314, the blocked access boxes 78, 79 are displayed and at stage 316, the transcriptionist listens to audio associated with the header).
	However, Zimmerman does not specifically disclose wherein a third layer of the plurality of layers is a medical report associated with the audio encounter information.  
Strader in par 0044 – 0045 and Fig. 3, further teaches one possible format of the display of the transcript interface of the workstation 210. The page shown includes a transcript tab 308 which has been selected, as well as a note tab 306, a chart tab 304, and patient instructions tab 302. The transcript shown in region 312 (third layer) is editable that is the user select highlight words or phrases in the transcript based on the rendered audio recording and edit if they see fit to do so. The speaker icon 310 (Second layer) indicates that the audio recording is being played and in substantial real time the transcript is generated, line by line. For example, the workstation plays the sound of the patient speaking “No, no fevers or anything like that” and immediately thereafter, the transcript is augmented with the new line of text. The note region 314 (first layer, medical report) includes a history of present illness, which is generated from data in the electronic health record and/or from speech generated in the visit with the provider. The note includes current physical examination data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Strader with the teachings as in Zimmerman to provide to the user of Zimmerman a user interface as disclosed in Strader. The motivation for doing so would have been to provide a method that improve the gathering of data, thus saving time and resources (See Strader’s par 0002).

	Regarding Claim 6, Zimmerman in view of Strader teaches the limitations contained in parent Claim 3. Zimmerman further teaches: 
	wherein the user input is received from a peripheral device that includes at least one of a keyboard, a pointing device, a foot pedal, and a dial, and wherein the user input from the peripheral device includes at least one of: a keyboard shortcut when the peripheral device is the keyboard; a pointing device action when the peripheral device is the pointing device; raising and lowering of the foot pedal when the peripheral device is the foot pedal; and at least one of a rotating action, an up action, a down action, a left action, a right action, and a pressing action of the dial when the peripheral device is the dial (Zimmerman in par 0049, further teaches that the editing device 20 includes a computer (e.g., display, keyboard, mouse, monitor, memory, and a processor, etc.), an attached foot-pedal, and appropriate software. Zimmerman in par 0052, teaches that the control module 50 regulates the flow of actions relating to processing of a transcription, including playing audio and providing cursors in the transcribed text. The user interface module 42 controls the activity of the other modules and includes keyboard detection 56, mouse detection 58, and foot pedal detection 60 sub-modules for processing input from a keyboard 62, a mouse 64, and a foot-pedal 66. The foot pedal 66 preferably includes a “fast forward” portion and a “rewind” portion. Zimmerman in par 0055, further teaches that the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64. Zimmerman in par 0059, further teaches that the transcriptionist can use the foot pedal 66 to indicate that the audio should be "rewound," or "fast-forwarded" to a different time point in the dictation).

	Regarding Claim 7, Zimmerman in view of Strader teaches the limitations contained in parent Claim 6. Zimmerman further teaches: 
	wherein the user input from the peripheral device causes the user interface to at least one of: switch between sentences in an output of the medical report; switch between sections in the output of the medical report; switch between the medical report and the transcript; one of providing audio of the audio signal and ceasing audio of the audio signal; and one of speeding up the audio of the audio signal and slowing down the audio of the audio signal (Zimmerman in par 0052, teaches that the control module 50 regulates the flow of actions relating to processing of a transcription, including playing audio and providing cursors in the transcribed text. The user interface module 42 controls the activity of the other modules and includes keyboard detection 56, mouse detection 58, and foot pedal detection 60 sub-modules for processing input from a keyboard 62, a mouse 64, and a foot-pedal 66. The foot pedal 66 preferably includes a “fast forward” portion and a “rewind” portion. Zimmerman in par 0055 – 0056, further teaches that the transcriptionist can review and edit a document by appropriately controlling portions of the editing device 20. The transcriptionist can regulate the playback using the foot pedal 66, and listen to the audio corresponding to the text as played by the playback module 46 and converted to sound by the audio device 54. Further, the transcriptionist can move a cursor to a desired portion of the display of the monitor 52 using the keyboard 62 and/or mouse 64, and can make edits at the location of the cursor using the keyboard 62 and/or mouse 64).  

	Regarding Claim 8, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations as similarly recited in Claim 1. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 8, as indicated in the above rejection of Claim 1.

	Regarding Claim 9, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations as similarly recited in Claim 2. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 9, as indicated in the above rejection of Claim 2.

	Regarding Claim 10, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations as similarly recited in Claim 3. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 10, as indicated in the above rejection of Claim 3.

	Regarding Claim 11, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations as similarly recited in Claim 4. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 4.

	Regarding Claim 12, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations as similarly recited in Claim 5. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 5.

	Regarding Claim 13, this claim merely recites a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations as similarly recited in Claim 6. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 6.

	Regarding Claim 14, Zimmerman in view of Strader teaches the limitations contained in parent Claim 8. Zimmerman further teaches: 
	wherein the operations further comprise annotating at least a portion of the audio encounter information determined to lack relevance to the medical report (Zimmerman in par 0057, further teaches that confidential information can be obscured/hidden from view absent authorization. As shown in Fig. 3, a header 70 and a footer 72 appear as gray boxes on the monitor 52. Thus, the confidential data in the header 70 and footer 72 is not apparent to the user, but is hidden from view. In figure 4, the blocked access box 78, 79 allow presentation of the body of a document while concealing confidential information from a viewer).  
Furthermore, Strader in par 0063, further teaches that transcripts are annotated with contextual information to promote trustworthiness and credibility.

	Regarding Claim 15, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 1. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 1.

	Regarding Claim 16, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 2. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 2.

	Regarding Claim 17, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claims 3 and 4. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 17, as indicated in the above rejections of Claims 3 and 4.

	Regarding Claim 18, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 5. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 5.

	Regarding Claim 19, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 6. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 6.

	Regarding Claim 20, this claim merely recites a computing system including a processor and memory configured to perform operations as similarly recited in Claim 7. Accordingly, Zimmerman in view of Strader discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176